DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Peter et al. (US 9012885) hereinafter "Peter" in view of Ishizaki (US 2013/0270520) hereinafter “Ishizaki” and Araki et al. (US 2013/0277684) hereinafter “Araki” and in further view of Jain et al. (US 2016/0118531) hereinafter “Jain”.
Regarding claim 1, Fig. 2 of Peter teaches a device comprising: a semiconductor structure (Item 2) comprising a light emitting layer (Item 20; Column 5, Lines 17-18) between an n-type region (Item 21; Column 5, Line 19) and a p-type region (Item 22; Column 5, Line 20), the n-type region (Item 21) comprising a superlattice (Item 21; Column 7, Lines 20-22); and an n-contact metal (Item 31) in contact with a surface of the n-type region (Item 21), opposite the light emitting layer, the superlattice (Item 21) comprising a stack of alternating pairs of a first layer (Item 212) and a second layer (Item 211).
Peter does not teach a III-P light emitting layer. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the light emitting layer, n-type region and p-type region using III-P materials because the material is known to be used in an active layer and surrounding layers in a light emitting device such that the active layer exhibits brighter luminance than a conventional light emitting device (Ishizaki Paragraph 0004) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Peter does not teach where the first layer comprises AlxGa1-xInP where 0<x<1 and the second layer comprises AlyGa1-yInP where 0<y<1, the first layer having a lower aluminum composition than the second layer.
Fig. 1(a) of  Ishizaki further teaches where a AlGaInP superlattice layer (Item 105; Paragraph 0074) is utilized between an active layer (Item 106; Paragraph 0073) and an electrode (Item 11; Paragraph 0059), where the AlGaInP superlattice layer (Item 105) comprises layer pairs (Paragraph 0074 where a layer pair comprises Items 105A and 105B) where each layer pair comprises a first layer of AlxGa1-xInP where 0<x<1 (Item 105A) and a second layer of AlyGa1-yInP where 0<y<1 (Item 105B), the first layer (Item 105A) having a smaller aluminum composition (Paragraph 0074 where Item 105A has a smaller bandgap and Paragraph 0013 where the concentration of aluminum impacts the bandgap; thus when the bandgap of Item 105A 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention have each layer pair of the superlattice of Peter comprise a first layer of AlxGa1-xInP where 0<x<1 and a second layer of AlyGa1-yInP where 0<y<1, the first layer having a smaller aluminum composition than the second layer because having a superlattice comprise layer pairs where each of the layer pairs comprises a first layer of AlxGa1-xInP where 0<x<1 and a second layer of AlyGa1-yInP where 0<y<1, the first layer having a smaller aluminum composition than the second layer suppresses the overflow of a carrier, and a reduction in luminance can be avoided (Ishizaki Paragraph 0038) and provides for a light emitting device having a high degree of design freedom such as doping concentration in the superlattice barrier layer (Ishizaki Paragraph 0038).  
Peter does not teach where the alternating pairs have a doping profile such that one of the first layer or the second layer has a dopant concentration of at least 1x1017/cm3 and no more than 1x1019/cm3 and the other of the first layer or the second layer has a dopant concentration of at least 0.5x1018/cm3 and no more than 1.5x1018/cm3.
Araki teaches a light emitting structure having an n-type superlattice layer (Item 92) where both of the low band gap and the high band gap layer in the superlattice is doped with an n-type dopant, where the dopant concentration is not lower than 1x1018/cm3 and not higher than 1x1019/cm3 (Paragraph 0367).
It would have been obvious to one having ordinary skill in the art before the effective filing date to dope both of the low band gap layer and the high band gap layer of the superlattice 18/cm3 and 1x1019/cm3 such that one of the first layer or the second layer has a dopant concentration of at least 1x1017/cm3 and no more than 1x1019/cm3 and the other of the first layer or the second layer has a dopant concentration of at least 0.5x1018/cm3 and no more than 1.5x1018/cm3 because good crystallinity of the semiconductor superlattice tends to be maintained and an operation voltage of an element tends to be lowered (Araki Paragraph 0367). 
Peter does not teach where the first layer and the second layer have different dopant concentrations.
Jain teaches where a superlattice layer (Item 22) of a light emitting device where alternating layers of the superlattice have different concentrations of aluminum and high aluminum sublayers are doped highly and low aluminum sublayers are doped lightly (Paragraph 0069). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first layer and the second layer, taught by the combination of Peter, Ishizaki and Araki, have different doping concentrations because doping sublayers having a high aluminum molar fraction with a high amount of dopant while doping sublayers having a low aluminum molar fraction with a light amount of dopant is known to improve hole mobility and/or promote ionization of acceptors (Jain Paragraph 0069). 
Regarding claim 5, Peter further teaches where the first and second layers (Items 211 and 212) are doped with an n-type dopant (Column 5, Line 28 where the multilayer structure Item 21 is n-conductive).
Regarding claim 6, the process limitation of “a previously removed  growth substrate on which the semiconductor structure is grown” found in product claim 6 invokes the product-by-
Regarding claim 8, Peter teaches a method comprising: growing an n-type superlattice (Item 21; Column 7, Lines 20-22) on a growth substrate (Item 29), by growing a stack of alternating pairs of a first layer (Item 212) and a second layer (Item 211); growing a light emitting region (Item 20) on the n-type superlattice (Item 21); growing a p-type region (Item 22) on the light emitting region (Item 20); forming a first metal contact (Item 62; Column 8, Line 52-53 where Item 62 is metallic and Column 9, Lines 10-13 where Item 62 allows for electrical connection and thus can be considered a contact) on the p-type region (Item 22); removing (See Fig. 2 versus Fig. 1A where the growth substrate has been removed) the growth substrate (Item 29) to expose a surface of the superlattice (Item 21); and forming a second metal contact (Item 31; Column 8, Lines 39-42) on the exposed surface of the superlattice (Item 21). 
Peter does not teach a III-P light emitting layer. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the light emitting layer, n-type region and p-type region using III-P materials because the material is known to be used in an active layer and surrounding layers in a light emitting device such that the active layer exhibits brighter luminance than a conventional light emitting device (Ishizaki Paragraph 0004) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Peter does not teach where the first layer comprises AlGaInP and the second layer comprises AlGaInP, the first layer having a lower aluminum composition than the second layer.
Fig. 1(a) of  Ishizaki further teaches where a AlGaInP superlattice layer (Item 105; Paragraph 0074) is utilized between an active layer (Item 106; Paragraph 0073) and an electrode (Item 11; Paragraph 0059), where the AlGaInP superlattice layer (Item 105) comprises layer pairs (Paragraph 0074 where a layer pair comprises Items 105A and 105B) where each layer pair comprises a first layer of AlGaInP (Item 105A) and a second layer of AlGaInP (Item 105B), the first layer (Item 105A) having a smaller aluminum composition (Paragraph 0074 where Item 105A has a smaller bandgap and Paragraph 0013 where the concentration of aluminum impacts the bandgap; thus when the bandgap of Item 105A is smaller than Item 105B, as stated in 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention have each layer pair of the superlattice of Peter comprise a first layer of AlGaInP and a second layer of AlGaInP, the first layer having a lower aluminum composition than the second layer because having a superlattice comprise layer pairs where each of the layer pairs comprises a first layer of AlGaInP and a second layer of AlGaInP, the first layer having a smaller aluminum composition than the second layer suppresses the overflow of a carrier, and a reduction in luminance can be avoided (Ishizaki Paragraph 0038) and provides for a light emitting device having a high degree of design freedom such as doping concentration in the superlattice barrier layer (Ishizaki Paragraph 0038).  
Peter does not teach where the alternating pairs have a doping profile such that one of the first layer or the second layer has a dopant concentration of at least 1x1017/cm3 and no more than 1x1019/cm3 and the other of the first layer or the second layer has a dopant concentration of at least 0.5x1018/cm3 and no more than 1.5x1018/cm3.
Araki teaches a light emitting structure having an n-type superlattice layer (Item 92) where both of the low band gap and the high band gap layer in the superlattice is doped with an n-type dopant, where the dopant concentration is not lower than 1x1018/cm3 and not higher than 1x1019/cm3 (Paragraph 0367).
It would have been obvious to one having ordinary skill in the art before the effective filing date to dope both of the low band gap layer and the high band gap layer of the superlattice structure taught by Peter and Ishizaki to a level of between 1x1018/cm3 and 1x1019/cm3 such that one of the first layer or the second layer has a dopant concentration of at least 1x1017/cm3 and no 19/cm3 and the other of the first layer or the second layer has a dopant concentration of at least 0.5x1018/cm3 and no more than 1.5x1018/cm3 because good crystallinity of the semiconductor superlattice tends to be maintained and an operation voltage of an element tends to be lowered (Araki Paragraph 0367). 
Peter does not teach where the first layer and the second layer have different dopant concentrations.
Jain teaches where a superlattice layer (Item 22) of a light emitting device where alternating layers of the superlattice have different concentrations of aluminum and high aluminum sublayers are doped highly and low aluminum sublayers are doped lightly (Paragraph 0069). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first layer and the second layer, taught by the combination of Peter, Ishizaki and Araki, have different doping concentrations because doping sublayers having a high aluminum molar fraction with a high amount of dopant while doping sublayers having a low aluminum molar fraction with a light amount of dopant is known to improve hole mobility and/or promote ionization of acceptors (Jain Paragraph 0069). 
Regarding claim 11, the combination of Peter, Ishizaki, Araki and Jain teaches all of the elements of the claimed invention as stated above.
Peter does not explicitly teach where at least one of the first and second layers are strained relative to the growth substrate. 
However, Peter further teaches where a growth substrate (Item 29) may be any of silicon carbide, sapphire, gallium nitride etc (Column 5, Lines 24-27), which would be lattice mismatched to either of the InGaN material taught by Peter or the AlGaInP material taught by 
Regarding claim 15, the combination of Peter, Ishizaki, Araki and Jain teaches all of the elements of the claimed invention as stated above.
Peter does not teach where the first layers are more highly doped than the second layers.
However, Araki teaches a light emitting structure having an n-type superlattice layer (Item 92) where one of the low band gap and the high band gap layer in the superlattice is doped with an n-type dopant (Paragraph 0367).
It would have been obvious to one having ordinary skill in the art before the effective filing date to dope one of the low band gap layer and high band gap layer of the superlattice structure taught by Peter and Ishizaki such that the first layers are more highly doped than the second layers because good crystallinity of the semiconductor superlattice tends to be maintained and an operation voltage of an element tends to be lowered (Araki Paragraph 0367).
Further, as the Applicant has separate embodiments where one or the other of the first and second is doped. There is no criticality or benefit recited by the Applicant’s specification for doping one of the first and second layer over the other of the first and second layer.
 Regarding claim 16, the combination of Peter, Ishizaki, Araki and Jain teaches all of the elements of the claimed invention as stated above.
Peter does not teach where the second layers are more highly doped than the first layers.
However, Araki teaches a light emitting structure having an n-type superlattice layer (Item 92) where one of the low band gap and the high band gap layer in the superlattice is doped with an n-type dopant (Paragraph 0367).

Further, as the Applicant has separate embodiments where one or the other of the first and second is doped. There is no criticality or benefit recited by the Applicant’s specification for doping one of the first and second layer over the other of the first and second layer.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Peter et al. (US 9012885) hereinafter "Peter" in view of Ishizaki (US 2013/00270520) hereinafter “Ishizaki”, Araki et al. (US 2013/0277684) hereinafter “Araki” and Jain et al. (US 2016/0118531) hereinafter “Jain” and in further view of Choy (US 2015/0340563) hereinafter “Choy”.
Regarding claim 2, the combination of Peter, Ishizaki, Araki and Jain teaches all of the elements of the claimed invention as stated above.
Peter further teaches a contact (Item 62; Column 8, Line 52-53 where Item 62 is metallic and Column 9, Lines 10-13 where Item 62 allows for electrical connection and thus can be considered a contact) disposed directly on the p-type region (Item 22).
However, Peter does not teach the contact comprising a guard material.
Choy teaches where a p-contact comprises a guard material (Paragraph 0022).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the p-contact of Peter comprise a guard material because the guard metal prevents electromigration of one or more of the other layers in the p-contact (Choy Paragraph 0022).
Claims 3, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Peter et al. (US 9012885) hereinafter "Peter" in view of Ishizaki (US 2013/00270520) hereinafter “Ishizaki”, Araki et al. (US 2013/0277684) hereinafter “Araki” and Jain et al. (US 2016/0118531) hereinafter “Jain” and in further view of Wang et al. (US 6417522) hereinafter “Wang”.
Regarding claim 3, the combination of Peter, Ishizaki, Araki and Jain teaches all of the elements of the claimed invention as stated above except where the 0.2≤x≤0.5 and 0.3≤y≤0.65.
Ishizaki further teaches where high and low band gaps layers in a superlattice structure are formed by modifying the aluminum concentration in each of the respective high and low bandgap layers (Paragraph 0013).
Wang teaches a light emitting device where high and low band gap portions of a superlattice are formed (Column 1, Lines 63-64) where 0.5≤x1≤1; 0.4≤y1≤0.6 and 0≤x2≤0.4; 0≤y2≤0.4 (Column 2, Lines 25-27) with the combination of x1 and 1-y1 being stoichiometrically equivalent to Applicant’s x and the combination of x2 and 1-y2 being stoichiometrically equivalent to the Applicant’s y (See the stoichiometric equation in Column 2, Line 24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have 0.3≤x≤0.4 and 0.4≤y≤0.5 because it is known to form a superlattice structure that contains high and low band gap layers (Wang Column 1, Lines 63-64) as is desired by the combination of Peter, Ishizaki and Araki (See rejection of claim 1 above) and In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05; In re Wertheim
Regarding claim 4, the combination of Peter, Ishizaki, Araki and Jain teaches all of the elements of the claimed invention as stated above except where the 0.2≤x≤0.5 and 0.3≤y≤0.65.
Ishizaki further teaches where high and low band gaps layers in a superlattice structure are formed by modifying the aluminum concentration in each of the respective high and low bandgap layers (Paragraph 0013).
Wang teaches where 0.5≤x1≤1; 0.4≤y1≤0.6 and 0≤x2≤0.4; 0≤y2≤0.4 (Column 2, Lines 25-27) with the combination of x1 and 1-y1 being stoichiometrically equivalent to Applicant’s x and the combination of x2 and 1-y2 being stoichiometrically equivalent to the Applicant’s y (See the stoichiometric equation in Column 2, Line 24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have 0.2≤x≤0.5 and 0.3≤y≤0.65 because it is known to form a superlattice structure that contains high and low band gap layers (Wang Column 1, Lines 63-64) as is desired by the combination of Peter, Ishizaki and Araki (See rejection of claim 1 above) and In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05; In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  
Regarding claim 9, the combination of Peter, Ishizaki, Araki and Jain teaches all of the elements of the claimed invention as stated above except where the 0.2≤x≤0.5 and 0.3≤y≤0.65.
Ishizaki further teaches where high and low band gaps layers in a superlattice structure are formed by modifying the aluminum concentration in each of the respective high and low bandgap layers (Paragraph 0013).
Wang teaches where 0.5≤x1≤1; 0.4≤y1≤0.6 and 0≤x2≤0.4; 0≤y2≤0.4 (Column 2, Lines 25-27) with the combination of x1 and 1-y1 being stoichiometrically equivalent to Applicant’s x 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have 0.2≤x≤0.5 and 0.3≤y≤0.65 because it is known to form a superlattice structure that contains high and low band gap layers (Wang Column 1, Lines 63-64) as is desired by the combination of Peter, Ishizaki and Araki (See rejection of claim 1 above) and In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05; In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Peter et al. (US 9012885) hereinafter "Peter" in view of Ishizaki (US 2013/0270520) hereinafter “Ishizaki”, Araki et al. (US 2013/0277684) hereinafter “Araki” and Jain et al. (US 2016/0118531) hereinafter “Jain” and in further view of Chao et al. (US 2015/0200331) hereinafter “Chao”.
Regarding claim 7, the process limitation of “a growth substrate on which the semiconductor structure is grown” found in product claim 7 invokes the product-by-process doctrine as the device does not include a growth substrate (See Applicant's Fig. 3) and  the limitation of “a growth substrate” effectively claims a method step into the device claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 7 does not require a growth substrate on which the semiconductor structure is formed and therefore the superlattice structure is not required to be lattice matched to any structure in the device.  However, Chao discloses where a growth substrate (Item 21) is preferably lattice matched (Paragraph 0011) to an AlGaInP 
Regarding claim 10, the combination of Peter, Ishizaki, Araki and Jain teaches all of the elements of the claimed invention as stated above.
While Peter teaches where a growth substrate (Item 29) may be any of silicon carbide, sapphire, gallium nitride etc (Column 5, Lines 24-27) which may be lattice matched to either of the InGaN material of each of the layers of the superlattice taught by Peter or the AlGaInP material of each of the layers of the superlattice taught by the combination of Peter and Ishizaki, Peter does not explicitly teach lattice matching the superlattice to the growth substrate.  
Chao discloses where a growth substrate (Item 21) is preferably lattice matched (Paragraph 0011) to an AlGaInP material (Item 23) being grown on the growth substrate (Item 21). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the superlattice of Peter have a lattice constant equivalent to a lattice constant of the previously removed growth substrate of Peter because lattice matching the materials prevents defects from forming in the grown layer which yields a semiconductor stack suitable for use in a light emitting device (Chao Paragraph 0011).    
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Peter et al. (US 9012885) hereinafter "Peter" in view of Ishizaki (US 2013/0270520) hereinafter “Ishizaki”, Araki et al. (US 2013/0277684) hereinafter “Araki” and Jain et al. (US 2016/0118531) .
Regarding claim 12, the combination of Peter, Ishizaki, Araki and Jain teaches all of the elements of the claimed invention as stated above except where the method further comprises roughening or patterning the exposed surface of the superlattice.
Jeong2 teaches where an n-type semiconductor layer (Item 11) of a light emitting device may have an uneven surface (Item 11A) (Paragraph 0028).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to roughen the exposed surface of the superlattice of Peter because the uneven surface cause by roughening may improve light extraction (Jeong2 Paragraph 0028).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Peter et al. (US 9012885) hereinafter "Peter" in view of Ishizaki (US 2013/0270520) hereinafter “Ishizaki”, Araki et al. (US 2013/0277684) hereinafter “Araki” and Jain et al. (US 2016/0118531) hereinafter “Jain” and in further view of Chien et al. (US 9548423) hereinafter “Chien” and Uno et al. (US 9437754) hereinafter “Uno”.
Regarding claim 13, the combination of Peter, Ishizaki, Araki and Jain teaches all of the elements of the claimed invention as stated above except where forming a second metal contact directly on the exposed surface of the superlattice comprises: forming a metal layer on the surface of the superlattice; and patterning the metal layer to form a shaped second metal contact, the shape having a width no less than 1 micron and no greater than 30 microns in a plan view.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the second metal contact of Peter by forming a metal layer on the surface of the superlattice and patterning the metal layer to form a shaped second metal contact because “Use of known technique to improve similar devices (methods, or products) in the same way” and  “Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” supports a prima facie case of obviousness (MPEP 2143; See also KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007)).
Uno teaches an LED device (Column 1, Lines 66-67) where n-type contacts (Item 51) have a width between 10-45 microns (Column 3, Lines 37-43).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the second metal contacts of Peter having a width no less than 1 micron and no greater than 20 microns in a plan view because In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05; In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Claims 17 and 18 are rejectedPeter et al. (US 9012885) hereinafter "Peter" in view of Ishizaki (US 2013/0270520) hereinafter “Ishizaki”, Araki et al. (US 2013/0277684) hereinafter “Araki” and Jain et al. (US 2016/0118531) hereinafter “Jain” and in further view of Uno et al. (US 9437754) hereinafter “Uno”.
Regarding claim 17, the process limitation of “where the n-contact metal is patterned to have a shape” found in product claim 17 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 17 does not require the step of patterning the n-contact layer but instead only requires that the n-contact metal have a shape having a width no less than 1 micron and no greater than 30 microns in a plan view. 
The combination of Peter Ishizaki, Araki and Jain teaches all of the elements of the claimed invention as stated above except where the n-contact metal is patterned to have a shape, the shape having a width no less than 1 micron and no greater than 30 microns in a plan view.
Uno teaches an LED device (Column 1, Lines 66-67) where n-type contacts (Item 51) have a width between 10-45 microns (Column 3, Lines 37-43).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to pattern the n-contact layer of Peter to have a shape, the shape having a width no less than 1 micron and no greater than 30 microns in a plan view because In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05; In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Regarding claim 18, the combination of Peter, Ishizaki, Araki, Jain and Uno teaches all of the elements of the claimed invention as stated above except where the shape has a width no less than 1 micron and no greater than 20 microns.
Uno teaches an LED device (Column 1, Lines 66-67) where n-type contacts (Item 51) have a width between 10-45 microns (Column 3, Lines 37-43).
prima facie case of obviousness exists. (MPEP 2144.05; In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peter et al. (US 9012885) hereinafter "Peter" in view of Ishizaki (US 2013/0270520) hereinafter “Ishizaki”, Araki et al. (US 2013/0277684) hereinafter “Araki” and Jain et al. (US 2016/0118531) hereinafter “Jain” and in further view of Choi et al. (US 2011/0260188) hereinafter “Choi”.
Regarding claim 19, Fig. 2 of Peter teaches a device comprising: a semiconductor structure (Item 2) comprising a light emitting layer (Item 20; Column 5, Lines 17-18) between an n-type region (Item 21; Column 5, Line 19) and a p-type region (Item 22; Column 5, Line 20), the n-type region (Item 21) comprising a superlattice (Item 21; Column 7, Lines 20-22); an n-contact metal (Item 31) in contact with a surface of the superlattice (Item 21) opposite the light emitting layer (Item 20), the superlattice (Item 21) comprising a stack of alternating pairs of a first layer (Item 212) and a second layer (Items 211).
Peter does not teach a III-P light emitting layer. 
Ishizaki teaches a light emitting device where an active layer (Item 106) and surrounding p-region (Combination of Items 107, 108, 109 and 110) and n-region (Combination of Items 101, 102, 103 and 104) are all III-P material layers (Paragraphs 0064-0067).

Peter does not teach where the first layer comprises AlxGa1-xInP where 0<x<1 and the second layer comprises AlyGa1-yInP where 0<y<1.
Fig. 1(a) of  Ishizaki further teaches where a AlGaInP superlattice layer (Item 105; Paragraph 0074) is utilized between an active layer (Item 106; Paragraph 0073) and an electrode (Item 11; Paragraph 0059), where the AlGaInP superlattice layer (Item 105) comprises layer pairs (Paragraph 0074 where a layer pair comprises Items 105A and 105B) where each layer pair comprises a first layer of AlxGa1-xInP where 0<x<1 (Item 105A) and a second layer of AlyGa1-yInP where 0<y<1 (Item 105B), the first layer (Item 105A) having a smaller aluminum composition (Paragraph 0074 where Item 105A has a smaller bandgap and Paragraph 0013 where the concentration of aluminum impacts the bandgap; thus when the bandgap of Item 105A is smaller than Item 105B, as stated in Paragraph 0074, the concentration of aluminum in the first layer will be smaller than the concentration of aluminum in the second layer) than the second layer (Item 105B).
xGa1-xInP where 0<x<1 and a second layer of AlyGa1-yInP where 0<y<1, because having a superlattice comprise layer pairs where each of the layer pairs comprises a first layer of AlxGa1-xInP where 0<x<1 and a second layer of AlyGa1-yInP where 0<y<1, the first layer having a smaller aluminum composition than the second layer suppresses the overflow of a carrier, and a reduction in luminance can be avoided (Ishizaki Paragraph 0038) and provides for a light emitting device having a high degree of design freedom such as doping concentration in the superlattice barrier layer (Ishizaki Paragraph 0038).  
Peter does not teach where the alternating pairs have a doping profile such that one of the first layer or the second layer has a dopant concentration of at least 1x1017/cm3 and no more than 1x1019/cm3 and the other of the first layer or the second layer has a dopant concentration of at least 0.5x1018/cm3 and no more than 1.5x1018/cm3.
Araki teaches a light emitting structure having an n-type superlattice layer (Item 92) where both of the low band gap and the high band gap layer in the superlattice is doped with an n-type dopant, where the dopant concentration is not lower than 1x1018/cm3 and not higher than 1x1019/cm3 (Paragraph 0367).
It would have been obvious to one having ordinary skill in the art before the effective filing date to dope both of the low band gap layer and the high band gap layer of the superlattice structure taught by Peter and Ishizaki to a level of between 1x1018/cm3 and 1x1019/cm3 such that one of the first layer or the second layer has a dopant concentration of at least 1x1017/cm3 and no more than 1x1019/cm3 and the other of the first layer or the second layer has a dopant concentration of at least 0.5x1018/cm3 and no more than 1.5x1018/cm3 because good crystallinity 
Peter does not teach where the first layer and the second layer have different dopant concentrations.
Jain teaches where a superlattice layer (Item 22) of a light emitting device where alternating layers of the superlattice have different concentrations of aluminum and high aluminum sublayers are doped highly and low aluminum sublayers are doped lightly (Paragraph 0069). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first layer and the second layer, taught by the combination of Peter, Ishizaki and Araki, have different doping concentrations because doping sublayers having a high aluminum molar fraction with a high amount of dopant while doping sublayers having a low aluminum molar fraction with a light amount of dopant is known to improve hole mobility and/or promote ionization of acceptors (Jain Paragraph 0069).
Peter does not teach a current spreading layer on and in contact with a surface of the superlattice opposite the III-P light emitting layer nor the n-contact metal on and in contact with the current spreading layer.
Choi teaches where a current spreading layer (Item 160) is formed between a second electrode (Item 161) and a second conductive semiconductor layer (Item 150) such that the current spreading layer (Item 160) is on and in contact with a surface of the second conductive semiconductor layer (Item 150) and the second electrode (Item 161) is on and in contact with the current spreading layer (Item 160).

Regarding claim 20, the combination of Peter, Ishizaki, Araki, Jain and Choi teaches all of the elements of the claimed invention as stated above.
Peter does not teach where the current spreading layer comprises indium tin oxide or zinc oxide.
Choi further teaches where the current spreading layer is at least one of ITO or IZO (Paragraph 0042). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the current spreading layer comprise indium tin oxide or zinc oxide because there materials are known to improve the current spreading property of the device (Choi Paragraph 0042) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Claim 21 is rejectedPeter et al. (US 9012885) hereinafter "Peter" in view of Ishizaki (US 2013/0270520) hereinafter “Ishizaki”,  Araki et al. (US 2013/0277684) hereinafter “Araki” and Jain et al. (US 2016/0118531) hereinafter “Jain” and in further view of Tanaka et al. (US 2005/0040384) hereinafter “Tanaka”.
Regarding claim 21, the combination of Peter, Ishizaki, Araki and Jain teaches all of the elements of the claimed invention as stated above.
Peter does not teach where the superlattice comprises at least 100 layer pairs.
Tanaka teaches a light emitting device where an n-cladding layer (Item 2; Paragraph 0047) is made up of a superlattice of a composition of AlvGa1-vN/GaN, where the superlattice structure is obtained as a laminated layer of several tens to several hundreds of pairs of the films (Paragraph 0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the superlattice comprise at least 100 layer pairs because this is a cladding layer for a semiconductor light emitting element suitable for blue light emission (Tanaka Paragraph 0003). 
Alternatively, Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Peter et al. (US 9012885) hereinafter "Peter" in view of Ishizaki (US 2013/0270520) hereinafter “Ishizaki” and Araki et al. (US 2013/0277684) hereinafter “Araki” and in further view of Eichler et al. (US 2008/0054247) hereinafter “Eichler”.
Regarding claim 1, Fig. 2 of Peter teaches a device comprising: a semiconductor structure (Item 2) comprising a light emitting layer (Item 20; Column 5, Lines 17-18) between an n-type region (Item 21; Column 5, Line 19) and a p-type region (Item 22; Column 5, Line 20), the n-type region (Item 21) comprising a superlattice (Item 21; Column 7, Lines 20-22); and an n-contact metal (Item 31) in contact with a surface of the n-type region (Item 21), opposite the light emitting layer, the superlattice (Item 21) comprising a stack of alternating pairs of a first layer (Item 212) and a second layer (Item 211).
Peter does not teach a III-P light emitting layer. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the light emitting layer, n-type region and p-type region using III-P materials because the material is known to be used in an active layer and surrounding layers in a light emitting device such that the active layer exhibits brighter luminance than a conventional light emitting device (Ishizaki Paragraph 0004) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Peter does not teach where the first layer comprises AlxGa1-xInP where 0<x<1 and the second layer comprises AlyGa1-yInP where 0<y<1, the first layer having a lower aluminum composition than the second layer.
Fig. 1(a) of  Ishizaki further teaches where a AlGaInP superlattice layer (Item 105; Paragraph 0074) is utilized between an active layer (Item 106; Paragraph 0073) and an electrode (Item 11; Paragraph 0059), where the AlGaInP superlattice layer (Item 105) comprises layer pairs (Paragraph 0074 where a layer pair comprises Items 105A and 105B) where each layer pair comprises a first layer of AlxGa1-xInP where 0<x<1 (Item 105A) and a second layer of AlyGa1-yInP where 0<y<1 (Item 105B), the first layer (Item 105A) having a smaller aluminum composition (Paragraph 0074 where Item 105A has a smaller bandgap and Paragraph 0013 where the concentration of aluminum impacts the bandgap; thus when the bandgap of Item 105A 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention have each layer pair of the superlattice of Peter comprise a first layer of AlxGa1-xInP where 0<x<1 and a second layer of AlyGa1-yInP where 0<y<1, the first layer having a smaller aluminum composition than the second layer because having a superlattice comprise layer pairs where each of the layer pairs comprises a first layer of AlxGa1-xInP where 0<x<1 and a second layer of AlyGa1-yInP where 0<y<1, the first layer having a smaller aluminum composition than the second layer suppresses the overflow of a carrier, and a reduction in luminance can be avoided (Ishizaki Paragraph 0038) and provides for a light emitting device having a high degree of design freedom such as doping concentration in the superlattice barrier layer (Ishizaki Paragraph 0038).  
Peter does not teach where the alternating pairs have a doping profile such that one of the first layer or the second layer has a dopant concentration of at least 1x1017/cm3 and no more than 1x1019/cm3 and the other of the first layer or the second layer has a dopant concentration of at least 0.5x1018/cm3 and no more than 1.5x1018/cm3.
Araki teaches a light emitting structure having an n-type superlattice layer (Item 92) where both of the low band gap and the high band gap layer in the superlattice is doped with an n-type dopant, where the dopant concentration is not lower than 1x1018/cm3 and not higher than 1x1019/cm3 (Paragraph 0367).
It would have been obvious to one having ordinary skill in the art before the effective filing date to dope both of the low band gap layer and the high band gap layer of the superlattice 18/cm3 and 1x1019/cm3 such that one of the first layer or the second layer has a dopant concentration of at least 1x1017/cm3 and no more than 1x1019/cm3 and the other of the first layer or the second layer has a dopant concentration of at least 0.5x1018/cm3 and no more than 1.5x1018/cm3 because good crystallinity of the semiconductor superlattice tends to be maintained and an operation voltage of an element tends to be lowered (Araki Paragraph 0367). 
Peter does not teach where the first layer and the second layer have different dopant concentrations.
	However, the doping concentration of the different sublayers of a superlattice, where each sublayer has alternating aluminum concentration, is a result effective variable (Eichler Paragraph 0042 where different layers having different aluminum molar fraction will have different doping efficiencies due to the lattice sites or interlattice sites the doping atoms occupy). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the doping concentration in each of the first and second layers of the superlattice such that the first layer and the second layer have different doping concentrations because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine 
Regarding claim 8, Peter teaches a method comprising: growing an n-type superlattice (Item 21; Column 7, Lines 20-22) on a growth substrate (Item 29), by growing a stack of alternating pairs of a first layer (Item 212) and a second layer (Item 211); growing a light emitting region (Item 20) on the n-type superlattice (Item 21); growing a p-type region (Item 22) on the light emitting region (Item 20); forming a first metal contact (Item 62; Column 8, Line 52-53 where Item 62 is metallic and Column 9, Lines 10-13 where Item 62 allows for electrical connection and thus can be considered a contact) on the p-type region (Item 22); removing (See Fig. 2 versus Fig. 1A where the growth substrate has been removed) the growth substrate (Item 29) to expose a surface of the superlattice (Item 21); and forming a second metal contact (Item 31; Column 8, Lines 39-42) on the exposed surface of the superlattice (Item 21). 
Peter does not teach a III-P light emitting layer. 
Ishizaki teaches a light emitting device where an active layer (Item 106) and surrounding p-region (Combination of Items 107, 108, 109 and 110) and n-region (Combination of Items 101, 102, 103 and 104) are all III-P material layers (Paragraphs 0064-0067).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the light emitting layer, n-type region and p-type region using III-P materials because the material is known to be used in an active layer and surrounding layers in a light emitting device such that the active layer exhibits brighter luminance than a conventional light emitting device (Ishizaki Paragraph 0004) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical 
Peter does not teach where the first layer comprises AlGaInP and the second layer comprises AlGaInP, the first layer having a lower aluminum composition than the second layer.
Fig. 1(a) of  Ishizaki further teaches where a AlGaInP superlattice layer (Item 105; Paragraph 0074) is utilized between an active layer (Item 106; Paragraph 0073) and an electrode (Item 11; Paragraph 0059), where the AlGaInP superlattice layer (Item 105) comprises layer pairs (Paragraph 0074 where a layer pair comprises Items 105A and 105B) where each layer pair comprises a first layer of AlGaInP (Item 105A) and a second layer of AlGaInP (Item 105B), the first layer (Item 105A) having a smaller aluminum composition (Paragraph 0074 where Item 105A has a smaller bandgap and Paragraph 0013 where the concentration of aluminum impacts the bandgap; thus when the bandgap of Item 105A is smaller than Item 105B, as stated in Paragraph 0074, the concentration of aluminum in the first layer will be smaller than the concentration of aluminum in the second layer) than the second layer (Item 105B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention have each layer pair of the superlattice of Peter comprise a first layer of AlGaInP and a second layer of AlGaInP, the first layer having a lower aluminum composition than the second layer because having a superlattice comprise layer pairs where each of the layer pairs comprises a first layer of AlGaInP and a second layer of AlGaInP, the first layer having a smaller aluminum composition than the second layer suppresses the overflow of a carrier, and a reduction in luminance can be avoided (Ishizaki Paragraph 0038) and provides for a light emitting device having a high degree of design freedom such as doping concentration in the superlattice barrier layer (Ishizaki Paragraph 0038).  
17/cm3 and no more than 1x1019/cm3 and the other of the first layer or the second layer has a dopant concentration of at least 0.5x1018/cm3 and no more than 1.5x1018/cm3.
Araki teaches a light emitting structure having an n-type superlattice layer (Item 92) where both of the low band gap and the high band gap layer in the superlattice is doped with an n-type dopant, where the dopant concentration is not lower than 1x1018/cm3 and not higher than 1x1019/cm3 (Paragraph 0367).
It would have been obvious to one having ordinary skill in the art before the effective filing date to dope both of the low band gap layer and the high band gap layer of the superlattice structure taught by Peter and Ishizaki to a level of between 1x1018/cm3 and 1x1019/cm3 such that one of the first layer or the second layer has a dopant concentration of at least 1x1017/cm3 and no more than 1x1019/cm3 and the other of the first layer or the second layer has a dopant concentration of at least 0.5x1018/cm3 and no more than 1.5x1018/cm3 because good crystallinity of the semiconductor superlattice tends to be maintained and an operation voltage of an element tends to be lowered (Araki Paragraph 0367). 
Peter does not teach where the first layer and the second layer have different dopant concentrations.
	However, the doping concentration of the different sublayers of a superlattice, where each sublayer has alternating aluminum concentration, is a result effective variable (Eichler Paragraph 0042 where different layers having different aluminum molar fraction will have different doping efficiencies due to the lattice sites or interlattice sites the doping atoms occupy). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the doping concentration in each of the first and second layers of the superlattice such that the first layer and the second layer have different doping concentrations because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Alternatively, Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Peter et al. (US 9012885) hereinafter "Peter" in view of Ishizaki (US 2013/0270520) hereinafter “Ishizaki”, Araki et al. (US 2013/0277684) hereinafter “Araki” and Eichler et al. (US 2008/0054247) hereinafter “Eichler” and in further view of Choi et al. (US 2011/0260188) hereinafter “Choi”.
Regarding claim 19, Fig. 2 of Peter teaches a device comprising: a semiconductor structure (Item 2) comprising a light emitting layer (Item 20; Column 5, Lines 17-18) between an n-type region (Item 21; Column 5, Line 19) and a p-type region (Item 22; Column 5, Line 20), the n-type region (Item 21) comprising a superlattice (Item 21; Column 7, Lines 20-22); an n-contact metal (Item 31) in contact with a surface of the superlattice (Item 21) opposite the light emitting layer (Item 20), the superlattice (Item 21) comprising a stack of alternating pairs of a first layer (Item 212) and a second layer (Items 211).

Ishizaki teaches a light emitting device where an active layer (Item 106) and surrounding p-region (Combination of Items 107, 108, 109 and 110) and n-region (Combination of Items 101, 102, 103 and 104) are all III-P material layers (Paragraphs 0064-0067).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the light emitting layer, n-type region and p-type region using III-P materials because the material is known to be used in an active layer and surrounding layers in a light emitting device such that the active layer exhibits brighter luminance than a conventional light emitting device (Ishizaki Paragraph 0004) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Peter does not teach where the first layer comprises AlxGa1-xInP where 0<x<1 and the second layer comprises AlyGa1-yInP where 0<y<1.
Fig. 1(a) of  Ishizaki further teaches where a AlGaInP superlattice layer (Item 105; Paragraph 0074) is utilized between an active layer (Item 106; Paragraph 0073) and an electrode (Item 11; Paragraph 0059), where the AlGaInP superlattice layer (Item 105) comprises layer pairs (Paragraph 0074 where a layer pair comprises Items 105A and 105B) where each layer pair comprises a first layer of AlxGa1-xInP where 0<x<1 (Item 105A) and a second layer of AlyGa1-yInP where 0<y<1 (Item 105B), the first layer (Item 105A) having a smaller aluminum composition (Paragraph 0074 where Item 105A has a smaller bandgap and Paragraph 0013 where the concentration of aluminum impacts the bandgap; thus when the bandgap of Item 105A 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention have each layer pair of the superlattice of Peter comprise a first layer of AlxGa1-xInP where 0<x<1 and a second layer of AlyGa1-yInP where 0<y<1, because having a superlattice comprise layer pairs where each of the layer pairs comprises a first layer of AlxGa1-xInP where 0<x<1 and a second layer of AlyGa1-yInP where 0<y<1, the first layer having a smaller aluminum composition than the second layer suppresses the overflow of a carrier, and a reduction in luminance can be avoided (Ishizaki Paragraph 0038) and provides for a light emitting device having a high degree of design freedom such as doping concentration in the superlattice barrier layer (Ishizaki Paragraph 0038).  
Peter does not teach where the alternating pairs have a doping profile such that one of the first layer or the second layer has a dopant concentration of at least 1x1017/cm3 and no more than 1x1019/cm3 and the other of the first layer or the second layer has a dopant concentration of at least 0.5x1018/cm3 and no more than 1.5x1018/cm3.
Araki teaches a light emitting structure having an n-type superlattice layer (Item 92) where both of the low band gap and the high band gap layer in the superlattice is doped with an n-type dopant, where the dopant concentration is not lower than 1x1018/cm3 and not higher than 1x1019/cm3 (Paragraph 0367).
It would have been obvious to one having ordinary skill in the art before the effective filing date to dope both of the low band gap layer and the high band gap layer of the superlattice structure taught by Peter and Ishizaki to a level of between 1x1018/cm3 and 1x1019/cm3 such that 17/cm3 and no more than 1x1019/cm3 and the other of the first layer or the second layer has a dopant concentration of at least 0.5x1018/cm3 and no more than 1.5x1018/cm3 because good crystallinity of the semiconductor superlattice tends to be maintained and an operation voltage of an element tends to be lowered (Araki Paragraph 0367). 
Peter does not teach where the first layer and the second layer have different dopant concentrations.
However, the doping concentration of the different sublayers of a superlattice, where each sublayer has alternating aluminum concentration, is a result effective variable (Eichler Paragraph 0042 where different layers having different aluminum molar fraction will have different doping efficiencies due to the lattice sites or interlattice sites the doping atoms occupy). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the doping concentration in each of the first and second layers of the superlattice such that the first layer and the second layer have different doping concentrations because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Choi teaches where a current spreading layer (Item 160) is formed between a second electrode (Item 161) and a second conductive semiconductor layer (Item 150) such that the current spreading layer (Item 160) is on and in contact with a surface of the second conductive semiconductor layer (Item 150) and the second electrode (Item 161) is on and in contact with the current spreading layer (Item 160).
It would have been obvious to include a current spreading layer in the structure of Peter such that the current spreading layer is on and in contact with a surface of the superlattice of Peter opposite the III-P light emitting layer of Peter and the n-contact metal of Peter is on and in contact with the current spreading layer because it improves the current spreading property of the device (Choi Paragraph 0042).
Response to Arguments
Applicant's arguments with respect to claims 1 and 19 filed 06/10/2021 have been fully considered but they are not persuasive. 
Specifically, the Applicant argues that the Examiner’s combination of references in the rejection of claims 1, 8 and 19 improperly relies on hindsight bias. The Examiner disagrees. 
To first support their argument the Applicant makes the statement that “Without the benefit of hindsight and the present application, there is absolutely no reason one skilled in the art would arrive at the claimed invention…”. MPEP 2145(I) states “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). In their arguments the Applicant does not provide any evidence that the 
The Applicant next seeks to support their argument of hindsight bias by stating that “Any suggestion that the prior art disclose, teach, or suggest the claimed invention constitutes improper picking, choosing, and combining various disclosures not directly related to each other by the teachings of the cited references” and claims that “one would have to pick and choose among a number of different broad variables to possibly arrive at Applicant’s invention”. The Examiner disagrees. MPEP 2145(X)(A) states “…’[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.’ In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971)”. In the rejection, the Examiner brings in a superlattice containing pairs of layers having two different aluminum compositions for the reason of suppressing overflow of a carrier and avoidance of a reduction of luminance. Thus the introduction of the superlattice with varying high and low aluminum concentration by the Examiner is not a picking a choosing among broad variables but instead is based upon a solid teaching in the Ishizaki reference. Next the Examiner brings in the doping concentration of the respective layers of a superlattice having varying high and low aluminum concentrations with a given range taught in the art. Thus the introduction of the doping range of the layers by the Examiner is not a picking a choosing among a number of broad variables but instead is based upon a solid teaching in the Araki reference. Further, the 
Lastly, the Applicant next seeks to support their argument by reciting the Court’s finding in Ruiz v. A.B. Chance Co.. The Applicant then states that the Examiner “has used Applicant’s disclosure as a roadmap to identify unrelated elements in the cited references… to arrive at the claimed invention, when none of the references even remotely suggest… [the invention]” which “is the epitome of ‘impermissible hindsight,’ and cannot support a prima facie case of obviousness.” The Examiner disagrees. The Examiner first points to the last portion of the cited Ruiz finding as support that the rejection was not based on hindsight bias. The Court in Ruiz stated:   
The court has provided further assurance of an “as a whole” assessment of the invention under §103 by requiring a showing that an artisan of ordinary skill in the art at the time of the invention, confronted by the same problems as the inventor and with no knowledge of the claimed invention, would select the various elements from the prior art and combine them in the claimed manner.

In the instant case, the Examiner did not use the Applicant’s disclose as a roadmap to identify unrelated elements in the cited references. Instead, the Examiner did as the Court in Ruiz stated. As fully recited in the paragraph above, in which the Examiner cites the elements and motivations from specific references, the Examiner in the rejection of claims 1 and 19 showed why one having ordinary skill in the art would arrive at the claimed invention by providing specific motivations for the Applicant’s claimed superlattice, doping concentration ranges and claimed doping profile using references which one having ordinary skill in the art would understand as being related as all of the references involve superlattices where pairs of sublayers contain high and low aluminum concentrations. As such, the Examiner’s analysis fulfills the “as a whole” assessment of the invention as laid out by the Court in Ruiz and thus supports a prima facie case of obviousness. Therefore, the Examiner does not find the Applicant’s arguments persuasive and maintains the rejection.
The Examiner lastly notes that the Applicant argues that “one would have to pick and choose among a number of different broad variables to possibly arrive at Applicant’s invention”. While the Examiner is not stating that the rejection does this, as has been shown in the rebuttal above, the Examiner points out that claim 19 is written in a way that lacks specifics with respect to doping gradient, aluminum gradient and a connection between the two such that one having ordinary skill in the art would be choosing among a number of different variables to possibly 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EKA/

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891